Luke, J.,
dissenting. This case arose as an action by a female passenger against a railway company for injuries alleged to have been the proximate result of the defendant’s negligence in carrying her beyond the point of her destination. The jury returned a verdict for'$1,000 in favor of the plaintiff; and, in my opinion, from the evidence (the weight and credibility of which are to be determined by the jury alone), they were"authorized to find that the plaintiff boarded the defendant’s train at Ateo, paid her fare to Cave, and told the conductor that she wished to get off the train at the latter point; that the conductor agreed to stop the train at Cave and negligently omitted to do so, carrying her to Kingston, two miles beyond the point of her destination; that, upon passing Cave, she made complaint to the conductor, who then promised to stop the train at Kingston and there send her back to Cave; that, upon arriving at Kingston, the conductor put her off, as he had agreed to do, and there instructed the railway company’s local agent to send her back to Cave; that the local agent thereupon employed a young man.to take her back to Cave in his buggy; that it was 7 o’clock p. m. before the train arrived at Kingston, and it was dark before arrangements for her return to Cave were completed; that she was wholly unacquainted with Darden, the person employed to take her from Kingston to Cave, though the agent knew him well; that he had received a shipment of whisky, arriving on one of the trains of the defendant on the same afternoon, and the agent knew, or in the exercise of any sort of care could have known, that he was then and there, at the time of his employment for that purpose, either drunk or in a semi-intoxicated condition; all of which was unknown to the plaintiff until after the local agent had placed her in Darden’s buggy and she and Darden were well on the way to Cave; that, as a result of Darden’s drunkenness, he consumed at least one hour in. going the two miles from *67Kingston to Cave, during which time he repeatedly proposed sexual intercourse with the plaintiff, used to her other insulting and humiliating language, and refused to allow her to get out of the huggy, as she attempted to do in resentment of his' insults; all of which the local agent knew, or in the exercise of any care ought to have known, was calculated to occur on such a trip along a country road at night with a woman in the power of a drunken •man (I am forced to the conclusion that the jury were authorized to find that Darden was drunk, because he admitted that he had three drinks of whisky between 5:30 p. m., and 7.30 p. m., the time when the plaintiff got in his buggy); that, immediately upon arriving at her house at Cave, the plaintiff complained to her husband of Darden’s conduct, and followed up her complaint by causing Darden to be indicted and convicted for his said criminal' conduct.
This case differs from the eases of Burnett, Dorsey, and Price, cited in the majority opinion. In the Price case the Supreme Court held that the conductor had no authority to employ the landlord of a hotel to look after the plaintiff for a night. Further, in the Price case the plaintiff was injured by the explosion of a kerosene lamp in the hotel. The injuries received by the plaintiff in the Price case were not the natural and proximate consequence of carrying the plaintiff beyond her destination. In the exercise of extraordinary care, no such injury as did occur to the plaintiff in the Price case could have been foreseen by the conductor or any agent of the railroad. The negligence of the proprietor of the hotel was a separate and independent agency, not connected with the railway company. The same distinction may be drawn between the instant case and the case of Burnett. In that case the plaintiff, in walking from East Third street to Cherokee street, in the city of Rome, fell on the street and dislocated and broke her hip. There was a separate and independent agency responsible for her injuries. No amount of care would have caused the railway company, in the Burnett case, to have anticipated that any such injury would have occurred. In the Dorsey case the plaintiff had been carried by her station, and was put off near the next station, to walk home. In walking home she was frightened by loud voices of negroes who were walking behind her. No amount of care would have caused the. railway company, in the Dorsey case, to *68have anticipated that the passenger would be frightened, as she pleaded. As was held in the Dorsey case, if the evidence had made it appear that the locality was one in which such injury was likely to occur, and that the railroad company had notice of it then the railroad company would have been liable.
In the instant case it is my opinion that, when the agents of the railway company placed Mrs. Jackson in charge of Darden, they must have known that he was at least in a semi-intoxicated condition. If, from the evidence, the jury were authorized to find that the local agent knew, or in the exercise of care could have known, the facts respecting Darden’s intoxication, the railway company .was bound to anticipate that just such injuries as occurred would occur. In the Price case, if the landlord of the hotel had been intoxicated, and his intoxication had been known to the conductor and unknown to Mrs. Price, and her injuries had been the same as in the instant case, the ruling in that case, on the question of proximate cause, would likely have been different.
I do not think it necessary to the plaintiff’s right to recover in this case that it be shown that the conductor or the other agent of the railway company had authority to employ Darden as a subagent. And it is not on the idea that the agent had authority to employ Darden that I disagree with the majority opinion in this cáse, but because of the fact that the agent placed this lady, at a time when she was a passenger, into a buggy with such a man as the jury were authorized to find Darden to have been. His conduct on the road with Mrs. Jackson was just such as a person with common experience, and such' knowledge as the agent had, might know would happen.